Citation Nr: 1541116	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected left talus fracture (hereinafter left ankle disability).

2.  Entitlement to service connection for a right wrist disability (claimed as a right arm condition), to include as secondary to service-connected left wrist injury with ulnar nerve neuropathy (hereinafter left wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran served in the Army National Guard from November 1976 to December 1986.  He served on active duty for training from May 1977 to September 1977, with additional active duty for training in June 1983 and July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Veteran presented testimony at a personal hearing conducted at the Fargo RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional evidence that has not been reviewed by the RO.  By a June 2014 statement, his accredited representative related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  A March 2000 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was informed of his appellate rights but did not perfect an appeal.

2.  The evidence received since the March 2000 decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied the Veteran's claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2012.   

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for whether new and material evidence has been submitted to reopen a claim for a low back disability.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Board observes that the Veteran was afforded a VA examination in November 2012.  However, the Board need not address the adequacy of this examination because the claim for a low back disability is not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  In this regard, in Woehlaert v. Nicholson, the Court held "that once the Board decided that the appellant's claim could not be reopened, the Secretary's conditional duty to provide the appellant with a new medical examination was extinguished.  We further hold that the adequacy of the Secretary's new medical examinations became moot, because a readjudication of the merits of the appellant's claim was barred by statute."  Woehlaert, 21 Vet. App. 456, 464 (2007), citing Barnett v. Brown, 83 F. 3d 1380 (Fed.Cir.1996), Butler v. Brown, 9 Vet. App. 167 (1996), and Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F. 3d 1334, 1342-1343 (Fed.Cir.2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a January 2014 statement of the case, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

The Veteran filed a claim for service connection for a low back disability that was initially denied in a March 2000 rating decision.  The Veteran was notified of that decision that same month, but did not appeal that rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).
Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and considered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 2000 rating decision consisted of post-service private treatment records and a VA examination.  In particular, an October 1999 private treatment record from Dr. K.K. Gruhot stated that the Veteran had a lumbar spine dextroscoliotic deviation because of a leg length discrepancy.  A January 2000 VA examiner opined that the Veteran's contention that his service-connected left ankle fracture is directly attributable to his leg length inequality is without foundation.  This is because his femoral and tibial epiphyseal plates would have been fused at the time of the left ankle injury.  Accordingly, the fracture could have had no influence upon the growth of either lower limb.  It is noted that the Veteran reported that he has had a persistent limp since his left ankle fracture.  The examiner continued that evidence was lacking that the tendo Achilles contracture caused the Veteran's back disability, because it represented minimal if any impairment and caused no significant biomechanical derangement to his gait pattern.  Service connection for a low back disability was denied because the evidence did not establish that the Veteran's low back disability was associated with his service-connected left ankle disability.

The Veteran filed a claim to reopen in June 2012.  Evidence added to the record since the March 2000 rating decision includes additional private treatment records, VA treatment records, a VA examination, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  However, none of the evidence is material as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim; namely, a possible relationship between the Veteran's low back disability and his service-connected left ankle disability.  

In this regard, the Veteran submitted an essentially identical opinion from Dr. Gruhot dated in August 2002.  The chiropractor opined that the Veteran has a right leg length deficiency which caused a lumbar spine dextroscoliotic deviation.  However, like his previous October 1999 opinion, Dr. Gruhot did not relate the Veteran's service-connected left ankle disability to his low back disability.  Similarly, a May 2012 private treatment record from Dr. J.T. Fulp stated that the Veteran has a short leg discrepancy that will definitely cause lower back discomfort.  However, the opinion does not relate the Veteran's service-connected left ankle disability to his current low back disability.  In a March 2013 private treatment record, Dr. D.M. Palkert stated that it would be really difficult to say that the Veteran's leg length discrepancy is secondary to his service-connected left ankle disability, especially since the injury involved the longer leg and it is highly unlikely that at that age he would have an increased growth through the fracture site.  In summary, none of the private treatment records that were received since the March 2000 rating decision are material, as they do not relate the Veteran's low back disability to his service-connected left ankle disability, or to his military service.  

The Veteran underwent another VA examination in November 2012.  However, this examination is not material as it does not relate the Veteran's back disability to his service-connected left ankle disability, or to his military service.  Of note, the examiner opined that although his leg length discrepancy may very well be a contributing factor to his back pain, the femoral and tibial epiphyseal plates would have been fused at the time of the talar fracture in 1976.  Thus the fracture has no influence upon the growth of either lower limb and has no relationship to the back pain which is most likely due to leg length discrepancy.  

Additionally, the Veteran's statements and testimony are duplicative of the evidence of record at the time of the prior final rating decision.  The Veteran testified that he noticed a limp right after he fractured his left ankle.  However, he had previously reported this information to the January 2000 VA examiner.  Accordingly, the Veteran's contentions are not new or material.  

New and material evidence has not been received since the final March 2000 rating decision.  Accordingly, the claim for a low back disability is not reopened.


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a low back disability; the claim remains final.


REMAND

The Veteran contends that he has a right wrist disability that is secondary to compensating for his service-connected left wrist disability.  In November 2012, the VA examiner concluded that the Veteran's right wrist was not related to service.  In support of this conclusion, the VA examiner stated that there was no abnormality on examination.  He also stated that the Veteran's weakened left arm involves more use of the right arm, not the wrist.  However, despite the VA examiner's finding that there was no right wrist abnormality on examination, private treatment records dated in February 2013 include diagnoses of right carpal tunnel syndrome and ulnar neuropathy.  Additionally, the examiner did not comment on whether overcompensating for the Veteran's service-connected left wrist caused a right wrist disability.  Accordingly, an addendum opinion is required on remand to address whether overcompensating for the Veteran's left wrist caused or aggravated a right wrist disability.  

Finally, the November 2012 rating decision indicated that the Regional Office reviewed VA treatment records from January 2009 through September 2012.  The VA treatment records have not been associated with the claims file and must be associated on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dating from January 2009 to the present.

2.  Then, forward the entire claims file (i.e. both the paper and electronic claim file), to an appropriate medical professional to offer an addendum opinion.  An examination is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this remand, should be made available and reviewed by the examiner.  After reviewing the claims file, the examiner should respond to the following:

Does the Veteran have a current right wrist disability and, if so, is such condition at least as likely as not caused or aggravated by the Veteran's service connected left wrist disability with ulnar nerve neuropathy?

If the examiner finds that the Veteran's right wrist disability has been aggravated by his service-connected left wrist disability, then he or she must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred, if possible.

3.  After undertaking the development above and any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and afford them an appropriate period of time in which to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


